DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 2, 7, 11, and 18 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 recites, “during the advancing the beam spot.” Examiner suggests replacing with “during the advancing of the beam spot.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 3 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto et al. (US 2012/0160815) in view of Naito et al. (US 2017/0274473).
It is noted that claims 3, 12, 14 and 15 depend from claim 13.
Regarding claim 13, Hayashimoto discloses a method of joining together metal workpieces by the practice of laser welding (“Laser lap welding method” [Title]; “steel sheets” [0005]), the method comprising: 
providing a workpiece stack-up that includes two or more metal workpieces that overlap to define a welding zone, the welding zone of the workpiece stack-up having a top surface and a bottom surface and further establishing a faying interface between each pair of adjacent metal workpieces included in the workpiece stack-up, and wherein all of the two or more metal workpieces in the workpiece stack-up are steel workpieces, aluminum workpieces, or magnesium workpieces (see Figs. 1-4, showing a workpiece stack-up comprising “steel sheets 1 and 2” [0005]); 
directing a laser beam at the top surface of the workpiece stack-up to produce a keyhole within the workpiece stack-up that is surrounded by a molten metal weld pool, the laser beam having a power density (a laser beam is directed at the top surface of a workpiece stack-up (indicated by the downward-pointing arrow for “laser scan La”); see Fig. 3(b) showing a keyhole surrounded by molten metal 21 [0036]; the laser beam has a power density);
advancing a beam spot of the laser beam relative to the top surface of the workpiece stack-up along a primary beam travel pattern to create a molten metal portion that penetrates into the workpiece stack-up from the top surface of the stack-up towards the bottom surface of the stack-up and intersects the at least one faying interface established between the top and bottom surfaces of the workpiece stack-up (see Figs. 3(a) and 3(b); laser scan La corresponds to the primary beam travel pattern; element 21 in Fig. 3(b) is the molten metal portion); 
reducing the power density of the layer beam after creation of the molten metal portion ([0037] discloses that the scanning speed is increased after the creation of the molten metal portion 21 (wherein the scanning speed increase in the embodiment of Fig. 3 is similar to the scanning speed increase in the 
moving the beam spot of the laser beam relative to an upper surface of the molten metal portion along a secondary beam travel pattern to introduce heat into the molten metal portion such that the molten metal portion is prevented from fully solidifying and at least an upper region of the molten metal portion that includes the upper surface is maintained in a molten state (Fig. 4; laser scan Lb corresponds to the secondary beam travel pattern; during laser scan Lb, “a non-molten portion of the steel sheet 1 along the outer peripheral side of the weld bead 21 is melted and flows into the recessed portion of the weld bead 21, which portion is still in a molten state” [0036]); and 
ceasing transmission of the laser beam to allow the molten metal portion to fully solidify into a laser weld joint comprised of resolidified composite workpiece material derived from each of the metal workpieces penetrated by the molten metal portion (transmission of the laser beam is necessarily ceased when the laser welding operation is complete; when the irradiation of the laser beam is ceased, the molten metal will solidify, and a composite material derived from each of the workpieces is created).

While Hayashimoto discloses reducing the power density as described above, Hayashimoto does not expressly disclose wherein the power density of the laser beam ranges from 0.7 MW/cm2 to 4.0 MW/cm2 during advancement of the laser beam along the primary beam travel pattern, and wherein the reduced power density is between 0.01 MW/cm2 and 0.5 MW/cm2.
Naito is directed toward a laser keyhole welding method ([Title]; [0079]). Naito discloses that the power density that is effective for achieving laser keyhole welding depends on the material type and the thicknesses of the workpieces to be joined (“The power density of the laser used for forming the laser welded joint of the present invention may be suitably determined by the material and thickness of the metal sheets welded. For example, when overlaying and welding high strength steel sheets with sheet thicknesses of 0.5 to 3.0 mm or so, the power density of the laser is preferably 0.5 MW/cm2 to 500 2 in range” [0077]-[0078]). Naito further discloses that both power density and welding speed determine the penetration depth of the molten portion: “If the power density is lower than 0.5 MW/cm2, no keyhole is formed, so to realize penetration welding, it is necessary to remarkably lower the speed of movement of the laser beam, that is, the welding speed” [0079]. This indicates that the power density utilized during laser keyhole welding is a recognized result-effective variable.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the power density of the laser beam ranges from 0.7 MW/cm2 to 4.0 MW/cm2 during advancement of the laser beam along the primary beam travel pattern, and wherein the reduced power density is between 0.01 MW/cm2 and 0.5 MW/cm2. The power density utilized during the laser welding operation depends on the material of the workpieces as well as the thickness of the workpieces. The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-II-A.

    PNG
    media_image1.png
    446
    462
    media_image1.png
    Greyscale

Fig. 1 of Hayashimoto

    PNG
    media_image2.png
    728
    753
    media_image2.png
    Greyscale

Figs. 3 and 4 of Hayashimoto

Regarding claim 14, Hayashimoto discloses wherein the workpiece stack-up includes two or three overlapping metal workpieces (Fig. 3, workpieces 1 and 2).

Regarding claim 15, Hayashimoto discloses wherein the laser weld joint has a top surface adjacent to the top surface of the workpiece stack-up (see Fig. 4(b); the term adjacent is defined as “lying near, close, or contiguous” [dict.org]; Fig. 4(b) shows wherein the top surface of the laser weld joint lies near the top surface of the workpiece stack-up).
Hayashimoto does not expressly disclose wherein the top surface of the laser weld joint has a surface roughness (Ra) that ranges from 12.5 µm to 0.4 µm.
However, the courts have held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04-I.

Regarding claim 3, Hayashimoto discloses wherein each of the two or three overlapping metal workpieces is a steel workpiece (“steel sheets 1 and 2” [0005]).

Regarding claim 12, Hayashimoto discloses wherein the keyhole is produced beneath the beam spot of the laser beam and is translated within the workpiece stack-up during the advancing of the beam spot of the laser beam along the primary beam travel pattern (Fig. 3(b) shows a cross-sectional view of the keyhole that is produced beneath the beam spot of the laser beam during laser scan La, and Fig. 3(a) shows the plan view of the laser scan / travel pattern La).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto / Naito in view of Nishio et al. (US 2010/0230390).
Regarding claim 16, Hayashimoto does not expressly disclose wherein reducing the power density of the laser beam comprises defocusing the laser beam to increase a focal distance of the laser beam, reducing a power level of the laser beam, or defocusing the laser beam to increase a focal distance of the laser beam and reducing a power level of the laser beam.
Nishio is directed toward a laser-welding method for stacked workpieces ([Title]). Nishio discloses wherein a laser beam is focused during a first welding portion, and then defocused during a second welding portion (see Fig. 1, showing a defocused laser beam at the ‘weld ending-edge portion’; see also [0048]; this defocusing of the laser beam results in a reduction of the power density, since a larger irradiation diameter B is applied to the workpiece during the weld ending-edge portion, as compared with irradiation diameter A that is applied to the workpiece during the weld starting-edge portion [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein reducing the power density of the laser beam comprises defocusing the laser beam to increase a focal distance of the laser beam, reducing a power level of the laser beam, or defocusing the laser beam to increase a focal distance of the laser beam and reducing a power level of the laser beam. This is the simple substitution of one known method for reducing the power density applied to a workpiece stack-up (increasing the travel speed of the laser beam, as disclosed by 

    PNG
    media_image3.png
    338
    463
    media_image3.png
    Greyscale

Fig. 1 of Nishio

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto / Naito in view of Mombo-Caristan (US 5,595,670), Nishio et al. (US 2010/0230390), and Nishio et al. (US 5,451,742), hereinafter Nishio ‘742.
Regarding claim 17, Hayashimoto discloses controlling a travel speed of the laser beam as described in the rejection of claim 13.
Hayashimoto does not expressly disclose wherein the laser beam is a solid-state laser beam, wherein advancing the laser beam along the primary beam travel pattern to create the molten metal portion and then moving the laser beam along the secondary beam travel pattern to introduce heat into the molten metal portion is performed by a remote laser welding apparatus which controls a power level, and focal position of the laser beam, wherein the laser beam is advanced relative to the top surface of the workpiece along the primary beam travel pattern with the travel speed ranging from 1 m/min to 120 m/min while the power level of the laser beam ranges from 2 kW to 10 kW and the focal position of the laser beam is between -20 mm to +20 mm, and wherein the laser beam is moved relative to the upper surface of the molten metal portion along the secondary beam travel pattern with the travel speed ranging from 10 m/min to 120 m/min while the power level of the laser beam ranges from 2 kW to 10 kW and the focal position of the laser beam is between -50 mm and -10 mm or +10 mm and +50 mm.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser beam is advanced relative to the top surface of the workpiece along the primary beam travel pattern with the travel speed ranging from 1 m/min to 120 m/min, and wherein the laser beam is moved relative to the upper surface of the molten metal portion along the secondary beam travel pattern with the travel speed ranging from 10 m/min to 120 m/min. The travel speed utilized during the welding operation affects the power density applied to the workpiece, and one of ordinary skill in the art would utilize a travel speed that allows a desired power density to be applied to the workpiece. The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-II-A.

Mombo-Caristan is directed toward a method of laser welding metal workpieces ([Abstract], Col. 8, lines 16-22]). Mombo-Caristan discloses a solid-state laser beam, and wherein advancing the laser beam is performed by a remote laser welding apparatus (the laser welding operations can be performed using, for example, a YAG laser (Col. 5, line 30), which produces a solid-state laser beam; Fig. 1 shows wherein advancing the laser beam is performed by a remote laser welding apparatus).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser beam is a solid-state laser beam, wherein advancing the laser beam along the primary beam travel pattern to create the molten metal portion and then moving the laser beam along the secondary beam travel pattern to introduce heat into the molten metal portion is performed by a remote laser welding apparatus. This is merely the simple substitution of one known element (a solid-state laser beam and a remote laser welding apparatus, as expressly disclosed in Mombo-Caristan) for another (a laser beam and laser welding apparatus), to achieve the 
Mombo-Caristan also discloses "increased power density can be achieved by increasing laser power or decreasing the focused spot size of the laser" [Col. 1, lines 36-38]. Therefore, Mombo-Caristan discloses that changing the focal position of the laser beam, and/or changing the laser power results in a change in the power density applied to the workpiece. This indicates that both the focal position of the laser beam and the power level of the laser beam are recognized result-effective variables.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the power level of the laser beam ranges from 2 kW to 10 kW and the focal position of the laser beam is between -20 mm to +20 mm while the laser beam is advanced along the primary beam travel pattern, and wherein the power level of the laser beam ranges from 2 kW to 10 kW and the focal position of the laser beam is between -50 mm and -10 mm or +10 mm and +50 mm while the laser beam is advanced along the secondary beam travel pattern. The power level and focal position affect the power density applied to the workpiece, and one of ordinary skill in the art would utilize a power level and a focal position that allow a desired power density to be applied to the workpiece. The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-II-A. It is further noted that the different focal positions for the primary and secondary beam travel patterns described in the claims correspond to a defocusing of the laser beam during the secondary beam application. Defocusing the laser beam is a means for decreasing power density, as described by Mombo-Caristan. Hayashimoto discloses decreasing the power density during the secondary beam application, as described above. Therefore, defocusing the laser beam during the secondary beam application is merely another means for decreasing the power density during the secondary beam application.
Nishio discloses controlling a focal position of the laser beam, as described in the rejection of claim 16.

Nishio ‘742 is directed toward a method for laser welding overlapping workpieces [Abstract]. Nishio ‘742 discloses controlling a power level of a laser beam (Nishio ‘742 discloses applying a “second laser power output level which is lower than the first laser power output level” [Col. 5, lines 49-66]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the welding apparatus controls a power level of the laser beam, because this is the simple substitution of one known method for reducing the power density applied to a workpiece stack-up (increasing the travel speed of the laser beam, as disclosed by Hayashimoto) for another known method for reducing the power density applied to a workpiece stack-up (reducing the power level, as disclosed by Nishio ‘472).

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto / Naito in view of Aoki et al. (US 2018/0071866).
Regarding claim 4, Hayashimoto does not expressly disclose wherein each of the two or three overlapping metal workpieces is an aluminum workpiece or a magnesium workpiece.
Aoki is directed toward a method of laser welding overlapping workpieces (Fig. 1, [0009]). Aoki discloses laser welding two overlapping aluminum workpieces (Fig. 1; “A method for producing an aluminum joined body includes a step in which a second aluminum member is superimposed on a first aluminum member to form a lap joint” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of the two or three overlapping metal workpieces is an aluminum workpiece or a magnesium workpiece, as this allows desired materials (for example, aluminum as disclosed by Aoki, instead of steel as disclosed by Hayashimoto) to be joined. Additionally, it 

Regarding claim 5, Hayashimoto does not expressly disclose wherein the laser weld joint is a laser spot weld joint.
Aoki discloses a laser spot weld joint (Fig. 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser weld joint is a laser spot weld joint. This allows the workpieces to be joined at desired locations, and is the simple substitution of one known method of joining workpieces (creating a spot weld joint, as disclosed by Aoki) for another (creating a weld joint with a different shape, as disclosed by Hayashimoto in Fig. 1 (as well as in, for example, Fig. 2)), wherein in either case, workpieces are welded together.

Regarding claim 6, Hayashimoto does not expressly disclose wherein the laser weld joint is a laser seam weld joint.
Aoki discloses a laser seam weld joint (Fig. 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser weld joint is a laser seam weld joint. This allows the workpieces to be joined at desired locations, and is the simple substitution of one known method of joining workpieces (creating a seam weld joint, as disclosed by Aoki) for another (creating a weld joint with a different shape, as disclosed by Hayashimoto in Fig. 1 (as well as in, for example, Fig. 2)), wherein in either case, workpieces are welded together.

Claim 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto / Naito in view of Mombo-Caristan (US 5,595,670).
Regarding claim 8, Hayashimoto does not expressly disclose wherein the laser beam is a solid-state laser beam, and wherein advancing the laser beam along the primary beam travel pattern to create 
Mombo-Caristan discloses a solid-state laser beam, and wherein advancing the laser beam is performed by a remote laser welding apparatus (the laser welding operations can be performed using, for example, a YAG laser (Col. 5, line 30), which produces a solid-state laser beam; Fig. 1 shows wherein advancing the laser beam is performed by a remote laser welding apparatus).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser beam is a solid-state laser beam, and wherein advancing the laser beam along the primary beam travel pattern to create the molten metal portion and then moving the laser beam along the secondary beam travel pattern to introduce heat into the molten metal portion is performed by a remote laser welding apparatus. This is merely the simple substitution of one known element (a solid-state laser beam and a remote laser welding apparatus, as expressly disclosed in Mombo-Caristan) for another (a laser beam and laser welding apparatus), to achieve the predictable result of joining workpieces by laser welding. Additionally, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Regarding claim 9, Hayashimoto does not expressly disclose wherein the laser beam is advanced relative to the top surface of the workpiece along the primary beam travel pattern at a travel speed that ranges from 1 m/min to 120 m/min while a power level of the laser beam ranges from 2 kW to 10 kW and a focal position of the laser beam is between -20 mm to +20 mm.
However, Hayashimoto discloses, “As the multiple speed ratio Vb/Va is increased, the reducing effect of the laser output (power density) due to the increase in the scanning speed is exhibited" [0032]. Therefore, Hayashimoto discloses that changing the travel speed of the laser beam results in a change in the power density applied to the workpieces. This indicates that the travel speed of the laser beam is a recognized result-effective variable.

Mombo-Caristan discloses "increased power density can be achieved by increasing laser power or decreasing the focused spot size of the laser" [Col. 1, lines 36-38]. Therefore, Mombo-Caristan discloses that changing the focal position of the laser beam, and/or changing the laser power results in a change in the power density applied to the workpiece. This indicates that both the focal position of the laser beam and the power level of the laser beam are recognized result-effective variables.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a power level of the laser beam ranges from 2 kW to 10 kW and a focal position of the laser beam is between -20 mm to +20 mm. The power level and focal position affect the power density applied to the workpiece, and one of ordinary skill in the art would utilize a power level and a focal position that allow a desired power density to be applied to the workpiece. The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-II-A.

Regarding claim 10, Hayashimoto does not expressly disclose wherein the laser beam is moved relative to the upper surface of the molten metal portion along the secondary beam travel pattern at a travel speed that ranges from 10 m/min to 120 m/min while a power level of the laser beam ranges from 2 kW to 10 kW and a focal position of the laser beam is between -50 mm and -10 mm or +10 mm and +50 mm.
However, Hayashimoto discloses, “As the multiple speed ratio Vb/Va is increased, the reducing effect of the laser output (power density) due to the increase in the scanning speed is exhibited" [0032]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a travel speed that ranges from 10 m/min to 120 m/min. The travel speed utilized during the welding operation affects the power density applied to the workpiece, and one of ordinary skill in the art would utilize a travel speed that allows a desired power density to be applied to the workpiece. The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-II-A.
Mombo-Caristan discloses "increased power density can be achieved by increasing laser power or decreasing the focused spot size of the laser" [Col. 1, lines 36-38]. Therefore, Mombo-Caristan discloses that changing the focal position of the laser beam, and/or changing the laser power results in a change in the power density applied to the workpiece. This indicates that both the focal position of the laser beam and the power level of the laser beam are recognized result-effective variables.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a power level of the laser beam ranges from 2 kW to 10 kW and a focal position of the laser beam is between -50 mm and -10 mm or +10 mm and +50 mm. The power level and focal position affect the power density applied to the workpiece, and one of ordinary skill in the art would utilize a power level and a focal position that allow a desired power density to be applied to the workpiece. The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-II-A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mikata et al. (US 2005/0121427) is directed toward a laser welding process involving controlling the focal .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761